Citation Nr: 1449111	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  13-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a cervical spine disability as secondary to service-connected status-post left shoulder sprain with partial posterior labral tear with degerantive changes.  

2. Entitlement to service connection for an acquired psychiatric disability, to exclude posttraumatic stress disorder (PTSD), as secondary to service-connected status-post left shoulder sprain with partial posterior labral tear with degerantive changes.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1996 to May 1998.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs Regional Office (RO).  

The issue of entitlement to service connection for an acquired psychiatric disability was initially claimed as entitlement to service connection for depression and denied in the February 2011 rating decision as entitlement to service connection for an adjustment disorder.  The medical evidence of record shows that the Veteran has been variously diagnosed with dysthymia, anxiety disorder, adjustment disorder, and bipolar disorder.  However, when a claimant files a claim for VA benefits, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the medical evidence indicates different causes for the Veteran's symptoms, so the issues on appeal have been recharacterized as shown above.

In a July 2013 statement, the Veteran indicated his desire to open a claim of entitlement to service connection for PTSD.  The Board notes that in November 2013 deferred rating, the RO determined that this issue was included in the appeal of entitlement to service connection for an acquired psychiatric disability discussed herein; however, as the February 2011 rating decision did not include PTSD, the Board finds that such issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported that both his cervical spine disability and his acquired psychiatric disability were caused by or aggravated by his service-connected left shoulder disability.  The Veteran was afforded VA examinations of his cervical spine in November 2009 and August 2010, and a mental health examination in August 2010.  After review of the examination reports, the Board finds these examinations and associated opinions inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The November 2009 examiner noted that the Veteran's cervical spine disability was not caused by or aggravated by his left shoulder disability and explained that the cervical spine disability was diagnosed many years after the left shoulder disability and there was no documentation or clinical basis for such a correlation.  Additionally, the August 2010 examiner simply stated that the cervical spine disability was not caused by the left shoulder disability and provided no rationale or opinion related to aggravation.  Nether of the examiners provided an opinion or rationale as to whether the Veteran's cervical spine disability was worsened by the Veteran's left shoulder disability, which is necessary when determining aggravation.  

With regard to the Veteran's acquired psychiatric disability, the examiner opined that the Veteran's "adjustment disorder" was "to some degree secondary" to his left shoulder disability.  However, the examiner did not clarify whether the acquired psychiatric disability was caused by or aggravated by the left shoulder disability.  Further, the examiner did not complete the opinion, noting that he could not comment on the degree of impairment without resorting to speculation.  Notably, such speculative opinions are inadequate and cannot be used as a basis for denying a claim for benefits.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Therefore, the Board finds that new VA examinations are warranted to determine the etiology of the Veteran's cervical spine disability and acquired psychiatric disability, and whether such disabilities were caused or aggravated by his service-connected left shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a new VA examination by an examiner with sufficient expertise to determine the nature and etiology of his current cervical spine disability.  The claims file should be made available to and reviewed by the examiner.  Based on an examination of the Veteran and a review of the record, the examiner should provide the following opinions: 

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's cervical spine disability was caused by his service-connected left shoulder disability.  

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's cervical spine disability has been aggravated (permanently worsened beyond the natural progress of the disability) by the service-connected left shoulder disability.  

A complete rationale for all opinions expressed must be provided. 

2. The Veteran should be afforded a new VA examination by an examiner with sufficient expertise to determine the nature and etiology of his current acquired psychiatric disability.  Based on an examination of the Veteran and a review of the record, the examiner should provide the following opinions: 

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's acquired psychiatric disability was caused by his service-connected left shoulder disability.  

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's acquired psychiatric disability has been aggravated (permanently worsened beyond the natural progress of the disability) by the service-connected left shoulder disability.  

A complete rationale for all opinions expressed must be provided. 

3. Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

